Appeals in two negligence actions from judgments of the Supreme Court entered in Ulster County upon verdicts against plaintiffs of no cause of action and in favor of defendant for damages pursuant to his counterclaim; and from orders of said court denying plaintiffs’ motions to set aside the verdicts and for a new. trial. The witnesses were in agreement that as the southbound truck owned by one plaintiff and operated by the other was in, or partly in, the center lane of a three-lane highway and in the act of overtaking another southbound truck, plaintiffs’ truck and defendant’s northbound tractor-trailer collided, the left front fender of plaintiffs’ truck being in contact with defendant’s tractor at a point to the rear of the left door. The testimony of plaintiff operator and one of his witnesses placed the truck entirely within the center lane and the tractor-trailer some three to four .feet in the center lane but another witness called by plaintiffs said that the tractor-trailer appeared to be entirely in the northbound lane. Defendant testified that the tractor-trailer was in the northbound lane at all times and that the collision occurred after the cabs of the *569two vehicles had passed and when the truck struck the gasoline tank located to the rear of the tractor cab. There was thus presented an issue purely factual and we do not find the verdicts contrary to the weight of the competent evidence. Appellants urge that a State Police accident report, compiled from the station blotter was, under the circumstances and in the state of the proof at the time, improperly received in evidence, but if there was error it was not of sufficient moment to require reversal as the report seems to us innocuous and not inconsistent with either version of the accident. The report states merely that the tractor-trailer was proceeding “straight on the right lane”, that the truck was “in the passing lane” and that' the vehicles sideswiped, and a diagram does nothing more than to indicate the directions of travel of the three vehicles in process of passing. Judgments and orders unanimously affirmed, without costs.